
	
		I
		112th CONGRESS
		2d Session
		H. R. 5916
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Mr. Carnahan (for
			 himself, Mr. Holt,
			 Mr. Moran,
			 Mr. Lipinski,
			 Mr. Engel,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Miller of North Carolina,
			 Ms. Ros-Lehtinen,
			 Mr. Cicilline,
			 Ms. Norton, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To provide for the establishment of a body to identify
		  and coordinate international science and technology cooperation that can
		  strengthen the domestic science and technology enterprise and support United
		  States foreign policy goals.
	
	
		1.Short titleThis Act may be cited as the
			 International Science and Technology
			 Cooperation Act of 2012.
		2.Coordination of
			 international science and technology partnerships
			(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish a body under the National Science and
			 Technology Council (NSTC) with the responsibility to identify and coordinate
			 international science and technology cooperation that can strengthen the United
			 States science and technology enterprise, improve economic and national
			 security, and support United States foreign policy goals.
			(b)NSTC Body
			 LeadershipThe body
			 established under subsection (a) shall be co-chaired by senior level officials
			 from the Office of Science and Technology Policy and the Department of
			 State.
			(c)ResponsibilitiesThe
			 body established under subsection (a) shall—
				(1)plan and coordinate interagency
			 international science and technology cooperative research and training
			 activities and partnerships supported or managed by Federal agencies and work
			 with other National Science and Technology Council committees to help plan and
			 coordinate the international component of national science and technology
			 priorities;
				(2)establish Federal
			 priorities and policies for aligning, as appropriate, international science and
			 technology cooperative research and training activities and partnerships
			 supported or managed by Federal agencies with the foreign policy goals of the
			 United States;
				(3)identify opportunities for new
			 international science and technology cooperative research and training
			 partnerships that advance both the science and technology and the foreign
			 policy priorities of the United States;
				(4)in carrying out paragraph (3), solicit
			 input and recommendations from non-Federal science and technology stakeholders,
			 including universities, scientific and professional societies, industry, and
			 relevant organizations and institutions; and
				(5)identify broad issues that influence the
			 ability of United States scientists and engineers to collaborate with foreign
			 counterparts, including barriers to collaboration and access to scientific
			 information.
				(d)Report to
			 congressThe Director of the
			 Office of Science and Technology Policy shall transmit a report, to be updated
			 annually, to the Committee on Science, Space, and Technology and the Committee
			 on Foreign Affairs of the House of Representatives, and to the Committee on
			 Commerce, Science, and Transportation and the Committee on Foreign Relations of
			 the Senate. The report shall also be made available to the public on the
			 reporting agency’s website. The report shall contain a description of—
				(1)the priorities and
			 policies established under subsection (c)(2);
				(2)the ongoing and
			 new partnerships established since the last update to the report;
				(3)the means by which
			 stakeholder input was received, as well as summary views of stakeholder input;
			 and
				(4)the issues
			 influencing the ability of United States scientists and engineers to
			 collaborate with foreign counterparts.
				
